DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS filed 02/11/2021 has been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39-58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 39, the claim recites, “the soft tissue location”, see ll. 4 and 7-8. It is unclear whether or not this limitation refers to the “at least one soft tissue location” disclosed in the preamble. For examination purposes, this limitation has been interpreted as “the at least one soft tissue location”.
As a result of dependence on claim 39, subsequent dependent claims 40-55 have also been rejected as indefinite.
Regarding claims 41, 44, 46, the claims recite “about 1 cm to about 5 cm”, “about 0.15 to about 5%”, and “about 0.01 second to about 0.5 second”, respectively. The term “about” in claims 41, 44, and 46 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, Applicant does not provide any definition of what “about” would describe in the originally filed application. For examination purposes, the claims have been interpreted without this limitation.
Regarding claim 45, the claim recites “respective tissue locations”. It is unclear whether or not this limitation refers to the “at least one soft tissue location” disclosed in the preamble of claim 39. For examination purposes, this limitation has been interpreted as “the at least one tissue location”.
Regarding claim 47, the claim recites “the soft tissue area”. There is insufficient antecedent basis for this limitation in the claims. For examination purposes, this limitation has been interpreted as “a soft tissue area”.
Regarding claim 50, the claim recites “the soft tissue area”. There is insufficient antecedent basis for this limitation in the claims, and it is unclear whether or not this limitation refers to the “at least one soft tissue location” disclosed in the preamble of claim 39. For examination purposes, this limitation has been interpreted as “the at least one tissue location”.
Regarding claim 55, the claim recites “soft tissue locations” and “the soft tissue location”, see ll. 4-6. It is unclear whether or not this limitation refers to the “at least one soft tissue location” disclosed in the preamble. For examination purposes, this limitation has been interpreted as “the at least one soft tissue location”.
As a result of dependence on claim 55, subsequent dependent claims 56-57 are also rejected as indefinite.
Regarding claim 57, the claim recites “the soft tissue location”. It is unclear whether or not this limitation refers to the “at least one soft tissue location” disclosed in the preamble of claim 55. For examination purposes, this limitation has been interpreted as “the at least one soft tissue location”.
Regarding claim 58, the claim recites “the soft tissue location” in lines 3 and 6-7. It is unclear whether or not this limitation refers to the “at least one soft tissue location” disclosed in the preamble. For examination purposes, this limitation has been interpreted as “the at least one soft tissue location”.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 39 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10945790 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of the reference patent anticipates claim 39 of the instant application.
Regarding claim 39, claim 2 of the reference patent discloses a system for contracting at least one soft tissue location, the system comprising: a CO2 laser source for generating a plurality of laser pulses of a laser beam, wherein the laser pulses have a wavelength in a range from 9pm to 11pm; a beam guidance system for directing the plurality of laser pulses to the soft tissue location; and a controller adapted to control the CO2 laser source and the beam guidance system to achieve a predetermined percentage of full contraction of the soft tissue location that occurs at a damage threshold of the soft tissue location (claim 1, from which claim 2 depends), wherein the predetermined percentage of full contraction comprises 20 percent of full contraction (claim 2 discloses “at least 10 percent”, i.e., a range of 10-100%, which includes 20%) achieved at a rate of 1 cm2 in no more than 15 seconds (claim 1 discloses a rate of 1 cm2 in no more than 25 seconds which is a range of 0 – 25 seconds, i.e., the range of 0 – 15 seconds is included).
Claim 55 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 23 of the reference patent. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 23 of the reference patent anticipate claim 55 of the instant application.
Regarding claim 55, claims 1 and 23 of the reference patent disclose a method for contracting at least one soft tissue location, the method comprising the steps of: generating a plurality of laser pulses of a laser beam; directing the plurality of laser pulses to soft tissue locations; and achieving a predetermined percentage of full contraction of the soft tissue location occurring at a damage threshold of the soft tissue location.
Claim 58 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the reference patent. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the reference patent anticipates claim 58 of the instant application.
Regarding claim 58, claim 1 of the reference patent discloses a system for contracting at least one soft tissue location, the system comprising: a laser source for generating a plurality of laser pulses of a laser beam; a beam guidance system for directing the plurality of laser pulses to the soft tissue location; and a controller adapted to control the laser source and the beam guidance system to achieve 20 percent of full contraction of the soft tissue location at a rate of 1 cm in no more than 15 seconds, wherein full contraction occurs at a damage threshold of the soft tissue location (see rejection of claim 39 above).
Allowable Subject Matter
Claims 39, 55, and 58 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) and the double patenting rejections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The following is an examiner’s statement of reasons for allowance: In the closest prior art, Tettamanti et al. (US Patent 8709057) (hereinafter Tettamanti) discloses a system and method for contracting at least one soft tissue location (Abstract, Figs. 1 and 5-9), the system comprising: a CO2 laser source for generating a plurality of laser pulses (Fig. 2 depicts plurality of pulses generated by laser beam) of a laser beam having a wavelength in a range from 9μm to 11μm (Col. 4, ll. 44-50: “The proposed inventive laser source as a heat source operates in a wavelength range from above 1.9 to 11 microns, such as… CO2 (wavelength 10.6 microns)”); a beam guidance system for directing the plurality of laser pulses to the at least one soft tissue location (Fig. 1, hand piece 7 with scanner system 10); and a controller (Fig. 1, control unit 5) adapted to control the CO2 laser source and the beam guidance system to achieve a contraction of the at least one soft tissue location (Col. 4, ll. 28-36: “An inventive laser system and related inventive method for operation of said laser system are provided for a non-ablative, or minimally ablative, laser thermal tightening and rejuvenation of mucosa and of the adjacent tissues”).
Tettamanti does not disclose, however, that the controller is adapted to control the CO2 laser source and the beam guidance system to achieve a predetermined percentage of full contraction of the soft tissue area that occurs at a damage threshold of the at least one soft tissue location (claim 55), wherein the predetermined percentage of full contraction comprises 20 percent of full contraction achieved at a rate of 1 cm2 in no more than 15 seconds (claims 39, 55, 58). The prior art does not teach, suggest, or motivate the above limitation, and as such the claimed invention as a whole is novel and non-obvious.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Modi et al. (US 2014/0018783) discloses a device and method for skin laser treatment (Abstract) which provides shrinkage of tissues (Fig. 15).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088. The examiner can normally be reached Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.G./
Anant A GuptaExaminer, Art Unit 3792                                                                                                                                                                                                        
/JOHN R DOWNEY/Primary Examiner, Art Unit 3792